Order denying motion for injunction pendente lite reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, unless defendant consent to proceed to trial on Wednesday, November 6, 1929; in which event the order is affirmed, without costs, and the case set down for trial on that date. The facts shown by the record indicate that plaintiff is entitled to the injunction asked for but the court is of opinion that, in light of the magnitude of the undertaking in which defendant is involved, all the facts should be presented to a trial court before a determination is made. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.